DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of group I, claims 13-20 and new claim 32, in the reply filed on 4/8/22 is acknowledged. Claims 1-2, 4-10, 27, and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 13-20 and 32 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite in the recitation that “the administration is repeated”.  The claim depends from claim 13, which recites a step of selecting a cell from an animal that “was administered” an exogenous cell. In the method of claim 1, the only required active step is selecting a cell from an animal, wherein the animal was administered an exogenous cell, i.e. in the past tense.  However, claim 20, recites the present tense that “the administration is repeated”.  It is therefore not clear if the claim is intended to specify that the animal was administered repeatedly with the exogenous cell, or whether the claims are reciting a method step that is actively performed after the selecting step. For the purposes of examination, claim 19 is being interpreted as encompassing a method wherein the animal was further administered a repeated dose of the exogenous cell before the selecting. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 13-20 and 32  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A method for producing a cell with produces a monoclonal antibody, comprising selecting from an animal a cell where the cell produces an antibody “or fragment thereof that comprises a binding region” (Claim 13, and dependent claims 14-20, 32).
A review of the specification fails to reveal support for the new limitations.
The specification discloses methods of producing monoclonal antibodies which bind ILT7 comprising selecting a cell which produces “an antibody” from an animal which has been administered a cell expressing an exogenous ILT7. However, the specification does not disclose selecting from an animal a cell producing “a fragment thereof comprising a binding region”. 

Claims 14 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of molecules which associate with human ILT7
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
	The instant claims are drawn to method employing any molecule that functions to associated with human ILT7.  This would encompass a broad genus of structurally distinct molecules including proteins, nucleic acids, antibodies, small molecules, etc.  The specification does not disclose a correlation between structure and said function, nor is there an art recognized correlation between said structure and function.  Furthermore, the only species of molecule disclose is Fc receptor gamma chain, which is not sufficiently representative of the broad genus of molecules encompassed by the present claims    Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 13-20 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0148316 (of record), in view of WO 03100008 (of record) and Nakamima et al., 1999 (of record), as evidenced by or further in view of Accession  P30273, 1993.
The ‘316 publication teaches that human ILT7 receptor is expressed on the surface of a plasmacytoid dendritic cells (i.e. a polypeptide which comprises an extracellular domain, see page 5, 9, and 29, in particular).  The ‘316 publication teaches the usefulness of antibodies that bind to said ILT7, since it can function as an immunoinhibitory agent for plasmacytoid dendritic cells (see page 5, in particular). 
The ‘316 publication does not teach making the antibody by selecting a antibody producing cell from an animal that was administered an exogenous cell expressing an extracellular domain of human ILT7.
    WO 03100008 teaches a method of monoclonal antibody production by immunizing an animal with a cell expressing an exogenous surface receptor (i.e. a protein with an extracellular domain), isolating a B cell producing a specific antibody, and producing and selecting a hybridoma thereof that secretes a monoclonal antibody specific for the receptor, i.e. cloning an antibody producing cell (see page 9, in particular). WO 03100008 teaches that said cell is a HEK293 cell, i.e. a human cell (see page 9, in particular). WO 03100008 also teaches using an adjuvant, and giving more than one administration of the cells, including by alternating with adjuvant/antigen administration (See page 30, in particular). 
Furthermore, as taught by Nakajima et al. ILT receptors, such as ILT1 and ILT7, associate with human FcR1 gamma chain and that expression of FcR1gamma is required for effective cell surface expression (see page 8, in particular).  Nakajima et al. teach effective expression of exogenous ILT in 293 cells by co-transfecting the cells with FcgammaR. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a hybridoma for producing a monoclonal antibody to ILT7 of the ‘316 publication, using the method of WO 03100008 involving producing an antibody secreting hybridoma cell by immunization with a HEK-293 cell engineered to express exogenous ILT7 and selecting an antibody producing cell.  Furthermore, as Nakajima et al. teach that effective expression of ILT in said 293 cells requires co-expression of an exogenous FcgammaR, the ordinary artisan would be motivated to express said ILT7 along with FcgR in said 293 cells to ensure proper expression of ILT7.  The ordinary artisan at the time the invention was made would have been motivated to produce said hybridoma in order to have a reproducible source of antibody that can readily be recovered from a simple hybridoma cell culture. Furthermore, the sequence of SEQ ID NO: 16 is an inherent property of FcR1, or alternatively, it would be obvious that said sequence of human FcR1 would comprise SEQ ID NO: 16 (see P30273). Furthermore, selecting from known methodologies of monoclonal antibody production would be routine and well within the purview of the ordinary artisan and doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claims 13-20 and 32 unpatentable over US 2003/0148316, in view of Nelson, 2000, Johnson et al., 1986, and Kashihara et al., 1986.
The ‘316 publication teaches that human ILT7 receptor is expressed on the surface of a plasmacytoid dendritic cells (i.e. a polypeptide which comprises an extracellular domain, see page 5, 9, and 29, in particular).  The ‘316 publication teaches that antibodies that bind to said ILT7 are useful, and can function as an immunoinhibitory agent for plasmacytoid dendritic cells (see page 5, in particular). 
The ‘316 publication does not teach making the antibody by selecting an antibody producing cell from an animal administered a exogenous cell expressing ILT7.
Nelson teaches that monoclonal antibodies to a desired antigen are produced by a method comprising immunizing an antibody with an antigen and selecting a cell that produces the desired antibody.  Nelson teach that the antigen can be a cell expressing the antigen.  Nelson teaches using mammalian cells, employing an adjuvant, repeated the administration of the relevant antigen, and cloning the antibody producing cell by generating hybridomas. 
Likewise, Kashihara and Johnson teach producing monoclonal antibodies to cell surface markers of human dendritic cells by administering human dendritic cells to a mouse and selecting a cell that produces the desired antibody and selecting a cloned hybridoma. Kashihar and Johnson also teach repeating the administration of the cells.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a hybridoma for producing a monoclonal antibody to ILT7 expressed by pDC of the ‘316 publication, using the method of Nelson, Kashihara and Johnson. The ordinary artisan at the time the invention was made would have been motivated to produce said hybridoma in order to have a reproducible source of antibody that can readily be recovered from a simple hybridoma cell culture.  It would be obvious to select a human pDC expressing ILT7, as taught by the ‘316 publication, as the cell for immunization to generate ILT7 specific antibody producing hybridomas as taught by Nelson, Kashihara and Johnson. Furthermore, said human pDCs inherently express ILT7 in association with  human FceR1, which would comprise SEQ ID NO: 16. Selecting from known methodologies of monoclonal antibody production would be routine and well within the purview of the ordinary artisan and doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644